 In the Matter of F. S.,ELAN SHOE COMPANY, INC.andUNITED SHOEWORKERS OF AMERICA OF THE COMMITTEE FOR INDUSTRIAL ORGANI-ZATIONCase No. C-1011.Decided June 5, 1939Shoe ManufacturingIndustry-Interference,Restraint,or Coercion:chargesof,dismissed-Company-DominatedUnion:chargesof, dismissed,evidence failsto sustaincharges-Collective Bargaining:charges of,dismissed,evidence doesnot sustaincharges-Complaint:dismissed.Mr. Edward D. Flaherty,for the Board.Oviatt, Gilman, O'Brien & Barnsdale,byMr. J. E. O'BrienandMr. A. L. Gilman,of Rochester, N. Y., for the respondent.Mr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the United ShoeWorkers of America, herein called the United, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Third Region (Buffalo, New York), issued its complaint datedFebruary 8, 1938, against F. S. Elam Shoe Company, Inc., RochesterNew York, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1), (2), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.A copy of the complaint, accompanied bynotice of hearing, was duly served upon the respondent and upon theUnited.The complaint alleged in substance that on or about July 20, 1937,and thereafter, the respondent refused to bargain collectively with theUnited as the exclusive representative of the respondent's pro-duction and maintenance employees, said employees constituting anappropriate unit and a majority thereof having designated the Unitedas their representative for collective bargaining; that the respondent13 N. L. R. B., No. 13.92 F. S. ELAMSHOE COMPANY,INCORPORATED93caused to be circulated among its employees propaganda to the effectthat because of an increase in wages provided for in a contract withthe United, the respondent had lost many orders and that to insurethe employees work it would be necessary to reduce the wage scale orto cancel the contract, with the intention of interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteedby Section 7 of the Act; and that the respondent dominated andinterfered with, and is dominating and interfering with the forma-tion of a labor organization known as the Rochester Pre-Welt ShoeUnion, herein called the Pre-Welt, and has contributed support to saidorganization.On February 16, 1938, the respondent filed an answerto the complaint denying that it had engaged in any unfair labor prac-tices and affirmatively alleging that its employees had revoked theirdesignation of the United as their bargaining agent prior to July20, 1937.Pursuant to notice, a hearing was held at Rochester, New York,on April 26 and 27, 1938, before Mapes Davidson, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel and full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the conclusion of the Board'scase the respondent moved that the proceedings be dismissed on theground that the evidence did not sustain the allegations of the com-plaint.The Trial Examiner denied the motion.At the conclusionof the hearing counsel for the Board moved to amend the pleadingsto conform to proof.This motion was granted.During the courseof the hearing the Trial Examiner made several other rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On October 29, 1938, the Trial Examiner filed his IntermediateReport, finding that the respondent had engaged in unfair laborpracticeswithin the meaning of Section 8 (1), (2), and (5) andSection 2 (6) and (7) of the Act.He accordingly recommended thatthe respondent cease and desist from engaging in the unfair laborpractices; that it disestablish the Pre-Welt as bargaining agent of itsemployees; and that upon request it bargain collectively with theUnited.On November 12, 1938, the respondent filed exceptions to the Inter-mediate Report and requested permission to argue orally before theBoard.Pursuant to notice, oral argument was had before the Boardon February 21, 1939.The respondent and the United were repre-sented by counsel and participated in the oral argument. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the exceptions to the Intermediate Re-port and, in so far as they are inconsistent with the findings, con-clusions of law, and order set forth below, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation with its principal placeof business located at Rochester, New York. It is engaged in the,manufacture, sale, and distribution of shoes.The raw materials usedby the respondent consist of leather, rubber soles, rubber heels, cloth,composition linings, shoe laces, findings, and other materials used inthe manufacture of shoes.During the year 1937 the respondent pur-chased raw materials valued at $160,054.Approximately 78 per centof such raw materials were purchased and shipped to the respondentfrom States other than the State of New York.During the sameyear the respondent sold shoes valued at approximately $330,556.Allthe shoes were shipped outside the State of New York.II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Committee for Industrial Organization, admitting to itsmembership production and maintenance employees of the respond-ent, exclusive of supervisory and clerical employees.Rochester Pre-Welt Shoe Union is an unaffiliated labor organiza-tion,admitting to its membership production, maintenance, andclerical employees of the respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The chronology of eventsThe United began to organize the respondent's employees in theearly spring of 1937 and by April of that year had obtained as mem-bers approximately 90 per cent of the employees.The United there-upon entered into bargaining negotiations with the respondent andon April 2,1937, secured a contract "for and in behalf of the mem-bers of the Union, now employed, or who may hereafter, be employedby the Firm." The contract,effective as of May 19, 1937, was toremain in force and effect untilMay 31,1938, and from year to year F. S. ELAM SHOE COMPANY, INCORPORATED95thereafter, in the absence of notice given by either party 60 daysprior to the termination date. It provided, among other things, thatthe respondent should employ, as shoe workers, "only members be-longing to the United and furnished ithrough the office of theUnited"; that if the United could not supply the respondent withhelp when called for within 24 hours, the respondent had the rightto secure such help in the open market, such workers to becomemembers of the United, after having been employed in the factoryfor 2 weeks; that the United should have the right to appoint a ShopChairman for the purpose of collecting dues from members, inspect-ing membership cards and seeing that work was equally distributed ;and that there should be a 15-per cent wage increase.In July 1935, a movement was started among the respondent's em-ployees by Duane Fitzsimmons who was employed in the cuttingroom, Michael Golisano who was employed in the lasting room, anda Mr. Whittaker, an attorney, for the formation of the Pre-Welt, anunaffiliated organization.About July 19, 1937, the two employeescirculated among the employees during working hours a petitionstating that the signers thereof revoked their designation of theUnited as bargaining representative and designated the Pre-Welt assuch representative.The petition was signed by approximately 100of the 110 employees of the respondent.About this same time, thePre-Welt held a number of meetings at which officers were elected.On July 20, 1937, representatives of the Pre-Welt presented thesigned petition to F. S. Elam, the respondent's president, and re-quested that the Pre-Welt be recognized as exclusive bargainingrepresentative of the respondent's employees and that the respondententer into a contract with the Pre-Welt.Elam refused to grant suchrequests on the ground that the respondent had already made a con-tract with the United.After the meeting with the Pre-Welt representatives, Elam in-formed representatives of the United that he was having some diffi-cultywith his employees and requested that they investigate thematter.On the following day, the United's representatives con-ferred with Elam at the plant. At this time, the United took the posi-tion that the respondent was attempting to create dissension amongthe employees in order to avoid the payment of the 15-per cent wage,increase and asked that the respondent post a notice directing theemployees to pay their dues to the United.Elam replied that therespondent would live up to its agreement with the United, but thatthe agreement did not place any responsibility upon the respondentwith respect to the collection of dues and that the respondent wouldnot post the notice as requested by the United. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt a meeting held on or about August 20, 1937, and at a subsequentmeeting held on September 23, 1937, attended by representatives ofthe respondent, the United, the Pre-Welt, and the Board, the Unitedasked that the respondent post notices directing the employees to putthemselves in good standing with the United and pay dues to thatorganization.The respondent took the position that the posting ofsuch notice might constitute an unfair labor practice against the Pre-Welt and refused to post the notice. The United asserted in connec-tion with its request regarding the posting of the notice that the agree-ment between the respondent and the United was for a closed shop,but stated that it did not desire the discharge of any employees. Therespondent denied that the agreement was one for a closed shop andasserted that it had been so assured by the United at the time theaggreement was executed.During the period from July 20 to November 1937, the Pre-Weltattempted to persuade the approximately 10 employees, who werestillmembers of the United, to join the Pre-Welt.However, it wasunsuccessful in such efforts.During the summer of 1937, there was a decline in the business ofthe respondent and its plant was operated on a part-time schedule.There arose some unrest among the employees and a rumor becamecurrent that work would be steadier if all the employees joined thePre-Welt and that the respondent might not be able to operate itsplant unless there was a reduction in wages.Early in November 1937, Elam called a meeting of representativesof the United and the Pre-Welt and informed them that the lackof steady work was due to business conditions and that the re-spondent had been offered two large orders which could be acceptedonly if the employees accepted a 15-per cent wage reduction whileworking on such orders.Elam stated that the orders would not, onsuch basis, net the respondent any profit but would enable the factoryto keep operating.He asked the representatives of the United andthe Pre-Welt as to whether they would be willing to accept the pro-posed reduction while the orders were being filled.The Pre-Weltindicated willingness to accept such reduction, but the United refusedto do so unless Elam agreed to use his influence to persuade the em-ployees to return to the United.Elam refused so to agree and didnot accept the proffered offers of orders.Shortly after the aforesaid meeting, Elam made an extended busi-ness trip for the purpose of securing orders.He testified at thehearing that, due to the competitive conditions, he was unable to se-cure orders at the prices he was forced to quote and that he becameconvinced that he would have to close the factory or be forced intobankruptcy. In support of his testimony, there were introduced in F. S. ELAM SHOE COMPANY, INCORPORATED97evidence the respondent's financial records which showed that for the6 months' period ending June 30, 1937, the respondent made a profitof approximately $7,000 and that for the 5 months' period followingJune 30, 1937, the respondent incurred a loss of approximately $5,000.Upon returning from his trip, Elam posted a notice at the plantto the effect that the plant would be closed for an indefinite periodbeginning November 25, 1937.The employees who had remainedmembers of the United thereupon resigned and joined the Pre-Welt.They testified at the hearing that they were influenced in part by thenotice and in part by the fact that all the other employees weremembers of the Pre-Welt. Thereafter, a committee representing thePre-Welt communicated with Elam and asked whether the respondentcould obtain orders and operate the plant if the employees accepteda 15-per cent wage reduction.Elam replied that there was such apossibility and that he would see what could be done.On December6, 1937, the Pre-Welt held a meeting of employees at which the em-ployees voted to accept a 15-per cent wage reduction.Elam was in-formed of such action.Shortly thereafter the respondent secureda number of orders and the plant which had been closed on Novem-ber 25, 1937, was reopened.B. The alleged domination of they Pre-Welt and other interference,restraint, and coercionThere is no showing in the record that the formation of the Pre-Welt was inspired by the respondent or was the result of any inter-ference, restraint, or coercion on the part of the respondent. It ap-pears rather to have been conceived of by two employees of the re-spondent who were dissatisfied with the United.The two employeeswere actively assisted by Mr. Whittaker, an attorney who, in so far asthe record discloses, had no connection with the respondent.Al-though there was solicitation on behalf of the Pre-Welt during work-ing hours, the evidence shows that the United also engaged in solici-tation of members and other activities during working hours withoutobjection on the part of the respondent.Nor does the evidence establish that the respondent dominated thePre-Welt after its formation. S. E. Saxe, an employee, testified thatduring the summer of 1937 Elam asked him, "Why don't you comeover with the other gang," and that when he replied, "If I ever gotout of this one I wouldn't join no other union," Elam stated, "Well,ours is different."Elam testified that on one occasion about themiddle or latter part of November 1937 he had remarked to Saxethat he could not see why the employees "couldn't get together oneway or another and settle this trouble with the unions," but deniedthat he had made the statements attributed to him by Saxe. Thomas 98DECISIONSOF NATIONAL LABORRELATIONS BOARDKeefer, another employee, testified that about August 1937 Elamasked him, "Why are them people so stubborn," and that he "imag-ined" Elam wanted the employees to get together "all in one union."Keefer also testified that Elam remarked, "You had better see Mike"and that the reference was to Mike Golisano who was soliciting mem-bers for the Pre-Welt.Elam denied that he had made any suchstatements to Keefer.He testified that on one occasion in November1937 Keefer asked him whether the respondent was going to have anybusiness that season and that he replied, "It all depends on yourorganization" and stated to Keefer, "It seems strange, you haveworked here so long, that you fellows can't, get together andstraighten this thing out."J.R. Titterington, a third employee,testified that sometime about July or August 1937 Elam remarked tohim that, "I just told Margaret (an employee) that we should all gettogether and make one big family out of it, and work like we didbefore."He further testified that he replied, "I am the committee-man of the lower end of this floor, and if anything comes up I'll tryto keep it straight, if I can."Elam testified that the only such con-versation took place in April 1937 at the time the agreement with theUnited was signed at which time he expressed himself as beinganxious that all the employees be members of the United. SinceTitterington joined the United in April 1937 and did not become amember of the Pre-Welt until November 1937, it appears unlikelythat he would have made the reply to Elam which he testified hemade if the conversation took place in July or August 1937 and hadreference to the Pre-Welt.On the basis of the entire record, we con-clude that the conversations which Elam had with Saxe, Keefer,and Titterington were not designed to interfere with, restrain, orcoerce the employees and they did not do so.Although, as we have noted above, a rumor became current at theplant during the summer of 1937 that work would be steadier if allthe employees joined the Pre-Welt, there is no showing in the recordthat the respondent inspired or aided in the circulation of such rumor.The complaint alleges that the respondent, for the purpose of inter-fering with, restraining, and coercing its employees in the exercise oftheir rights to self-organization, caused to be circulated among its em-ployees propaganda to the effect that because of the increase in wagesprovided in its contract with the United the respondent had lost manyorders and had many orders canceled and that in order to obtainorders and to insure the employees work it would be necessary toreduce the wage schedule provided in the contract or cancel the con-tract.We have noted above that in the early part of November 1937the respondent informed representatives of the United and the Pre-Welt that the lack of steady work was due to business conditions F. S. ELAM SHOE COMPANY, INCORPORATED99and asked whether the two organizations would be willing to accept-a15-per cent reduction in wages while work was being carried out-on two orders which the respondent had before it; that subsequentlythe respondent posted a notice relative to the closing of the plant onNovember 25, 1937; and that beginning about December 6, 1937, therespondent began to pay to its employees wages 15 per cent belowthose specified in the agreement which it had previously made withthe United.We do not find, however, that such actions on the partof the respondent were designed to interfere with, restrain, or coerceits employees, but conclude rather that the respondent so acted be--cause of economic conditions.We find that the respondent has not dominated or interfered withthe formation or administration of a labor organization and has notby virtue of the activities discussed above interfered with, restrained,-or coerced its employees in the exercise of the rights guaranteed by`Section 7 of the Act.C. The alleged refusal to bargain collectivelyThe complaint alleges that the respondent on or about July 20,1937, and at all times thereafter, refused to bargain collectively withthe United as the exclusive representatives of its employees in anappropriate unit.In support of this allegation, evidence was pre-sented to the effect that on July 20, 1937, and thereafter, the respond-ent refused, upon request by the United, to post notices directing therespondent's employees to pay dues to the United and to reestablishthemselves as members in good standing in that organization.Thecontention is made that the posting of such notices was consistentwith the terms of the respondent's agreement with the United.We have noted above that by July 20,1937, a majority of the respond-ent's employees had resigned from the United and become members ofthe Pre-Welt.We do not, however, think it necessary to considerthe effect, if any, of such change in affiliation upon the agreementwhich the respondent made with the United. Such agreement pro-vided, as we have noted above, that the respondent should employ,as shoe workers, only members belonging to the United and furnishedthrough the office of the United, and that if the United could notsupply the respondent with help when called upon within 24 hours,the respondent had the right to secure such help in the open market,such workers to become members of the United after having beenemployed in the factory for 2 weeks. It contained no provision rela-tive to the posting of notices such as requested by the United orrelative to participation by the respondent in the collection of duesfor the United. Indeed, the provision, of the agreement that the 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited should have "the right to appoint a Shop Chairman for thepurpose of collecting dues" would appear clearly to indicate thatsuch was not the respondent's responsibility.We are of the opinion,moreover, that, even if the agreement could be interpreted to requirethe posting of the notices, the mere failure of the respondent to do sodid not constitute a refusal to bargain collectively.We find that the respondent has not refused to bargain collectivelywith the United.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAWL. The operations of the respondent, F. S. Elam Shoe Company,Inc.,Rochester, New York, occur in commerce, within the meaningof Section 2 (6) of the Act.2.United Shoe Workers of America and Rochester Pre-Welt ShoeUnion are labor organizations, within the meaning of Section 2 (5)of the Act.3.The respondent has not dominated or interfered with the forma-tion or administration of a labor organization or contributed finan-cial or other support to a labor organization, within the meaning ofSection 8 (2) of the Act.4.The respondent has not refused to bargain collectively, withinthe meaning of Section 8 (5) of the Act.5.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed by Section 7of the Act, thereby engaging in an unfair labor practice within themeaning of Section 8 (1) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com-plaint issued against F. S. Elam Shoe Company, Inc., Rochester,.New York, be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.